Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered September 29, 1989, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
The minutes of the thorough plea colloquy directly refute defendant’s contention that he pleaded guilty under the mistaken impression that he would receive a sentence of imprisonment of 4 to 8 years instead of 6 to 12 years. Defendant presented no other specific evidence to support his motion. Consequently, we find no abuse of discretion in County Court’s denial of defendant’s motion to withdraw his guilty plea (see, People v Franco, 145 AD2d 837; People v Zuk, 130 AD2d 886, 887-888, lv denied 70 NY2d 659). The record also establishes that the court gave defendant ample opportunity to set forth and substantiate his claims in support of his motion (see, People v Zuk, supra, at 888). Finally, defendant has not shown that defense counsel failed to meet the standards enunciated in People v Baldi (54 NY2d 137).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.